FILED
10/28/2015 5:00:32 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Consuelo Gomez

                                             CAUSE NO. 2014CI12381

             ALLERMUNE BIOMEDICAL, LLC,                        §      IN THE DISTRICT COURT
                                                                                        FILED IN
                 Plaintiff,                                    §                 4th COURT OF APPEALS
                                                               §                  SAN ANTONIO, TEXAS
             VS.                                               §                 10/29/2015 9:20:06 AM
                                                               §      408TH JUDICIALKEITH
                                                                                      DISTRICT
                                                                                           E. HOTTLE
             CELESTINO AVILA, MD                               §                          Clerk
             AND JULIO AVILA, PA,                              §
                   Defendants.                                 §      BEXAR COUNTY, TEXAS


                                               NOTICE OF APPEAL

             TO THE HONORABLE JUDGE OF SAID COURT:

                     COMES NOW Defendants, CELESTINO AVILA, MD and JULIO AVILA, PA,

             parties to this case, and file this their Notice of Appeal seeking to alter the trial court's

             judgment or other appealable order.

                     The trial court, trial court case number and style of this matter are shown in the

             above caption.

                     The judgment or order appealed from was signed on July 15, 2015.

                     Defendants, CELESTINO AVILA, MD and JULIO AVILA, PA desire to appeal

             the order granting Final Summary Judgment in this case.

                     This appeal is being taken to the 4th Court of Appeals.

                     This notice is being filed by Defendants, CELESTINO AVILA, MD and JULIO

             AVILA, PA.
                                        Respectfully Submitted,

                                        LAW OFFICE OF DENNIS RAMIREZ, PLLC
                                        111 N. 17th St., Suite D
                                        Donna, Texas 78537
                                        (956) 461-2890 Telephone
                                        (956) 287-3245 Facsimile
                                        Email: dramirezlaw@gmail.com


                                        /s/ Dennis Ramirez
                                        Dennis Ramirez
                                        State Bar No. 24037327
                                        Attorney for Defendants
                                        CELESTINO AVILA, MD and
                                        JULIO AVILA, PA




                             CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing
instrument has been served as indicated to all parties on October 28, 2015, as follows:

Patrick Strauss, Esq.                   Via Email: Patrick.strauss@straussfirm.com
Strauss Firm, P.C.
14255 Blanco Road
San Antonio, Texas 78216


                                        /s/ Dennis Ramirez
                                        DENNIS RAMIREZ